Citation Nr: 0124108	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for dependency and indemnity compensation (DIC) purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had 21 years active duty service prior to his 
retirement in August 1969.  The veteran died on June [redacted], 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 decision from the Oakland, California, 
Regional Office of the Department of Veterans Affairs (VA) 
which determined that the appellant was not entitled to 
recognition as the veteran's surviving spouse for DIC 
purposes.  A notice of disagreement was received in March 
2000, a statement of the case was issued in June 2000, and a 
substantive appeal was received in July 2000.  The claims 
file was subsequently transferred to the San Diego, 
California, Regional Office (RO) where a personal hearing was 
conducted in November 2000. 


FINDINGS OF FACT

1.  The veteran and the appellant were married to each other 
in September 1946.  

2.  A final judgment of divorce was issued in November 1960 
dissolving the marriage between the appellant and the 
veteran.  

3.  The veteran died in June 1985.

4.  The appellant and the veteran did not reconcile, remarry, 
or live together as husband and wife at any time after their 
1960 divorce and prior to the veteran's death in 1985.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.5, 3.50, 3.206 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes all items of 
evidence necessary to reach a determination as to the marital 
status of the appellant and veteran in this case.  The 
appellant has also submitted various statements explaining 
her contentions as well as copies of legal documents.  Lay 
witness statements are also of record.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the appellant's appeal.

Furthermore, the appellant and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to recognition as the 
surviving spouse of the veteran for purposes of VA benefits.  
The discussions in the statement of the case and hearing 
officer decision have informed the appellant and her 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

Furthermore, under the circumstances of this case where the 
law is dispositive, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

Analysis

A review of the record reflects that the veteran died in June 
1985.  The immediate cause of death was noted as myocardial 
infarction due to or as a consequence of cardiovascular 
disease.  During his lifetime, he was awarded service 
connection for arteriosclerotic heart disease, manic 
depressive illness, hyperactive labyrinth in the left ear 
with bilateral tinnitus, and synovitis of the right middle 
finger.  

The record further reflects that the veteran and the 
appellant were married in September 1946.  Testimony of the 
appellant reflects that three children were born to the 
appellant and the veteran during their marriage.  

In November 1960, a final judgment of divorce was entered 
dissolving the marriage between the appellant and the 
veteran.  The final judgment of divorce was signed by a Judge 
of the Superior Court for the State of California and 
accompanied by an affidavit signed by the veteran.  The 
appellant is reflected as the plaintiff in the divorce action 
with the veteran as the defendant.  The divorce was granted 
on the grounds of the defendant's extreme cruelty towards the 
plaintiff.  In May 1986 a county clerk certified that the 
document was a correct copy of the original on file in the 
County of Contra Costa, State of California.  

The record reflects no evidence demonstrating, nor has the 
appellant alleged, that the appellant and the veteran ever 
reconciled, remarried, or lived together as husband and wife 
at any time after the November 1960 divorce.  In fact, the 
record reflects that the veteran entered into several other 
marriages following his divorce from the appellant.  The 
record indicates B. K. R. as the veteran's second spouse and 
C. A. R. as his third spouse.  The Board notes that the 
veteran was married to C. A. R. at the time of his death in 
June 1985 and she was granted entitlement to DIC benefits as 
the veteran's surviving spouse in September 1985.  

In November 1995, the appellant submitted her claim for DIC 
benefits as the veteran's surviving spouse.  She has alleged 
that the veteran abused her physically and mentally during 
their marriage, that she worked to support him while he 
received flight training and pursued his career, and that the 
divorce decree might not be legal because she never signed 
it.  In a March 2000 decision, her claim for death benefits 
was denied on the bases that she was not the surviving spouse 
of the veteran.  The appellant subsequently appealed that 
decision to the Board.

Applicable law and regulations provide that DIC is a payment 
made by VA to a surviving spouse, child, or parent because of 
a service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  Except as 
provided in 38 C.F.R. § 3.52, the term "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of the veteran at the time of the veteran's 
death and:

(1) Who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death 
except where there was a separation which was due to 
the misconduct of, or procured by, the veteran 
without the fault of the spouse; and

(2) Except as provided in 38 C.F.R. § 3.55, has not 
remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another 
person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of 
such other person.  

See 38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of the marriage, or the law of 
the lace where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1.  The 
validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  See 38 C.F.R. § 3.206. 

Following a thorough consideration of the evidence of record, 
the Board concludes that the appellant is not entitled to 
recognition as the veteran's surviving spouse for VA 
purposes.  The evidence demonstrates that a divorce decree 
issued in November 1960 by the Superior Court of the State of 
California dissolved the marriage between the appellant and 
the veteran.  The document was certified as a correct copy in 
May 1986 by a county clerk.  The final judgment of divorce is 
clearly signed by a Superior Court Judge and accompanied by 
an affidavit executed by the veteran.  Although the appellant 
has alleged that the divorce might not be legal because she 
did not sign it, the document reflects no signature line for 
the appellant to have signed.  Additionally, the document 
reflects that an interlocutory judgment of divorce was 
entered in July 1959 and no appeal was taken or motion made 
for a new trial.  The Board again notes that the appellant 
was the plaintiff in the divorce action and presumably the 
party who filed the initial pleadings.  The Board concludes 
that there is no competent and probative evidence to suggest 
that the November 1960 divorce decree was invalid or void.   
Moreover, it would appear that the appellant has for a number 
of years considered the divorce to be valid.  The appellant 
has demonstrated notice of the divorce in various 
communications to VA, wherein she stated that one of her 
children lived with the veteran and his second wife for a 
period of time.  She has also submitted a copy of a property 
deed wherein she deeded a piece of property to the veteran 
and his second spouse in May 1964.  

Furthermore, the evidence demonstrates that the veteran was 
married to C. A. R. at the time of his death in June 1985.  
C. A. R. was awarded DIC benefits as the veteran's surviving 
spouse by the RO.  

Thus, at the time of the veteran's death in June 1985, the 
appellant and the veteran were divorced and she was not his 
surviving spouse.  As previously noted, the term "surviving 
spouse" means a person of the opposite sex who was the 
spouse of the veteran at the time of the veteran's death (and 
meets the requirements of 38 C.F.R. § 3.1(j)), and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The Board 
recognizes that the appellant has alleged misconduct by the 
veteran during their marriage and that his misconduct was the 
cause of the divorce.  However, the applicable laws and 
regulations clearly require that the parties be lawfully 
married at the time of the veteran's death in order for the 
appellant to be considered a surviving spouse.  Accordingly, 
as the appellant does not meet the definition of a surviving 
spouse for VA purposes under 38 C.F.R. § 3.50, the claim must 
be denied.  

The Board recognizes that three children were born to the 
veteran and the appellant during their marriage.  However, 
this does not change the legal requirement that the appellant 
actually be married to the veteran at the time of his death 
to be entitled to recognition as his surviving spouse for VA 
purposes.  

In light of the foregoing, the claim for entitlement to VA 
recognition as the surviving spouse of the veteran is denied.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

